BARFIELD, Judge,
concurring:
In response to the Motion for Rehearing the appellant suggests that the conclusion that sexual battery should be the primary offense, as that conclusion appeared in the concurring opinion, is erroneous. In support thereof, as in the original briefing, the appellant sets forth convictions for sexual battery as a second degree felony as opposed to armed burglary and kidnapping, both first degree felonies punishable by life. If the judgment executed by the trial court supported the argument of counsel, then the concurring opinion would be with*715drawn. However, the parties’ attention is invited to the judgment executed by the trial court, upon which this appeal is based, which judgment is inconsistent with the assertions of counsel. The parties are also invited to further examine the record in this case which suggests that the judgment of the trial court may be inconsistent with the verdict of the jury. The parties have not appealed on that ground, and we have no basis for considering, nor do we intend to speculate on, the correctness of the verdict form or its relation to the judgment.
Once counsel has taken note of the apparent error that may be in the record and has exhausted the remedies available before the trial court, then, and only then, will this court be in a position to review the issue properly brought before us.